Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Sound Financial, Inc. We consent to the incorporation by reference in the Registration Statement (No. 333-156089) on Form S-8 pertaining to the Sound Financial, Inc. 2008 Equity Incentive Plan of our report dated March 31, 2011, relating to the consolidated balance sheets of Sound Financial, Inc. and Subsidiary as of December 31, 2010 and 2009 and the related consolidated statements of income, stockholders' equity and comprehensive income (loss), and cash flows for each of the years in the two year period ended December31, 2010, which report is included in the Annual Report on Form 10-K of Sound Financial, Inc. for the year ended December 31, 2011. /s/ Moss Adams LLP Everett, Washington March 31, 2011
